

REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT, dated as of June 24, 2010, is entered into
by and among Patient Safety Technologies, Inc., a Delaware corporation (the
“Company”), and the persons identified as Holders on the signature pages hereto
(individually, a “Holder” and collectively, the “Holders”).
 
RECITALS:
 
A.         The  Company, on the one hand, and Catalysis Partners, A Plus
International, Inc. and JMR Capital Limited, on the other hand, are  parties to
a Convertible Preferred Stock Purchase Agreement dated as of June 24, 2010 (the
“Purchase Agreement”), pursuant to which the Company will sell, and the Holders
will buy, Preferred Shares (as defined in the Purchase Agreement).
 
B.          The Company and Kenneth Traub are parties to a Consulting Agreement
dated as of May 19, 2010 (the “Consulting Agreement”), pursuant to which Kenneth
Traub is providing certain consulting services to the Company.
 
C.           It is a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement that the Company provide for the rights
set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1         “Affiliate” means any Person that directly or indirectly controls,
or is under control with, or is controlled by such Person. As used in this
definition, “control” (including with its correlative meanings, “controlled by”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).
 
1.2         “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
1.3         “Closing Date” means the date hereof.
 
 
 

--------------------------------------------------------------------------------

 

1.4         “Common Stock” means the common stock, par value $0.33 per share, of
the Company.
 
1.5         “Company” has the meaning set forth in the preamble.
 
1.6         “Consulting Agreement” has the meaning set forth in the preamble.
 
1.7         “Consulting Shares” means the shares of Common Stock issued to
Kenneth Traub in connection with the Consulting Agreement.
 
1.8         “Conversion Shares” has the meaning set forth in the Purchase
Agreement.
 
1.9         “Designated Holder” means a holder of Registrable Securities.
 
1.10       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
 
1.11       “Holder(s)” has the meaning set forth in the preamble.
 
1.12       “Indemnified Party” has the meaning set forth in Section 2.9.  
 
1.13       “Losses” has the meaning set forth in Section 2.9.
 
1.14       “Majority Holders” means holders of a majority (by number of shares)
of the Registrable Securities.
 
1.15       “Person” means any individual, company, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.
 
1.16       “Piggyback Registration” has the meaning set forth in Section 2.4.
 
1.17       “Purchase Agreement” has the meaning set forth in the recitals.
 
1.18       “Registration Period” means the three (3) years, plus any additional
periods required by the second paragraph of Section 2.1, during which the
Registration Statement contemplated by Section 2.1 is required to remain
effective.
 
1.19       “Registrable Securities” means:
 
(a)           the Conversion Shares, the Consulting Shares and any other shares
of Common Stock held by a Holder as of the date of this Agreement;
 
(b)           any shares of Common Stock or other securities issued or issuable,
directly or indirectly in respect of the Conversion Shares or Common Stock
referenced in clause (a) above by way of a spin-off, split-off, dividend,
distribution or stock split or in connection with a combination of shares,
reclassification, merger, consolidation or reorganization; and
 
 
 

--------------------------------------------------------------------------------

 

(c)           any securities issued in replacement of or exchange for any
securities described in clause (a) or (b) above.
 
As to any particular Registrable Securities, such securities shall cease to be
Registrable Securities (w) when sold pursuant to an effective registration
statement under the Securities Act, (x) when such securities may be sold
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act without limitation thereunder on volume or manner of sale, (y)
sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act under Section 4(1) thereof so that all
transfer restrictions and restrictive legends with respect to such securities
are removed upon the consummation of such sale and the seller and purchaser of
such securities receive an opinion of counsel for the Company, which shall be in
form and content reasonably satisfactory to the seller and purchaser and their
respective counsel, to the effect that such securities in the hands of the
purchaser are freely transferable without restriction or registration under the
Securities Act in any public or private transaction, or (z) when such securities
cease to be outstanding.
 
1.20       “Registration Statement” means a registration statement on Form S-1
(or such other form as the Company is then eligible to use) filed by the Company
under the Securities Act that covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such registration
statement, which shall permit the Designated Holders to offer and sell, on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act, the
Registrable Securities.
 
1.21       “Representatives” has the meaning set forth in Section 2.9.
 
1.22       “Required Filing Date” has the meaning set forth in Section 2.1.
 
1.23       “Required Registration Statement” has the meaning set forth in
Section 2.1.
 
1.24       “SEC” means the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.
 
1.25       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the SEC promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE II
 
REGISTRATION RIGHTS
 
2.1         Required Registration.    (a) The Company shall use its reasonable
best efforts to prepare and as promptly as possible after the date hereof, but
in any event, not later than ninety (90) days from the Closing Date (or, if such
90th day is not a Business Day, by the first Business Day thereafter) (the
“Required Filing Date”) file a Registration Statement with the SEC (the
“Required Registration Statement”) and cause the Required Registration Statement
to be declared effective under the Securities Act within 150 days after the
Closing Date (or, if such 150th day is not a Business Day, by the first Business
Day thereafter).  If the Required Registration Statement is not declared
effective under the Securities Act within 150 days after the Closing Date (or,
if such 150th day is not a Business Day, by the first Business Day thereafter),
other than due to failure by a Designated Holder to furnish information or
consents required (as provided in Section 2.7 hereof or as reasonably determined
necessary by the Company after consultation with counsel) to be included in such
Required Registration Statement, the Company shall pay each Designated Holder in
cash an amount per month equal to one and one-half percent (1.5%) of the amount
paid by such Designated Holder for the Registrable Securities pursuant to the
Purchase Agreement, which amount shall be payable by the tenth (10th) day after
the end of each such month and shall be the Designated Holders’ sole remedy for
such failure (other than any equitable remedies available to such Holder, such
as specific performance). The amounts payable to each Designated Holder pursuant
to this Section shall bear interest at a rate of the lesser of twelve percent
(12%) per annum, compounded annually, or the maximum rate then permitted by
applicable law.
 
(b)           The Company shall use its reasonable best efforts to keep the
Required Registration Statement continuously effective for a period of three
years after the Registration Statement first becomes effective, plus the number
of days during which such Registration Statement was not effective or usable
pursuant to Sections 2.5(b), 2.6(e) or 2.6(i) hereof, or such shorter period as
will terminate when all of the Registrable Securities covered by the Required
Registration Statement have been disposed of in accordance with the Required
Registration Statement or have otherwise ceased to be Registrable Securities. In
the event the Company shall give any notice pursuant to Sections 2.6(e) or
2.6(i) hereof, the additional time period mentioned in this Section 2.1 during
which the Required Registration Statement is to remain effective shall be
extended by the number of days during the period from and including the date of
the giving of such notice pursuant to Sections 2.6(e) or 2.6 (i) to and
including the date when each seller of a Registrable Security covered by the
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Sections 2.6(e).
 
(c)           The Company may include in any registration filed pursuant to this
Section 2.1, such additional securities as it may be obligated to include
pursuant to any contractual obligations entered into by the Company, and,
subject to any restrictions contained elsewhere in this Agreement, such
securities as the Company may elect to register for its own account.
 
2.2         Current Public Information.    The Company covenants that it will
use its reasonable best efforts to (a) make and keep public information
available, as those terms are understood and defined in Rule 144(c)(1) under the
Securities Act or any similar or analogous rule promulgated under the Securities
Act, (b) file with the SEC, in a timely manner, all reports and other documents
required to be filed by it under the Exchange Act and the rules and regulations
adopted by the SEC thereunder, and (c) take such further action as the
Designated Holders may reasonably request, in each case to the extent required
to enable the holders of Registrable Securities to sell Registrable Securities
pursuant to Rule 144 or Rule 144A adopted by the SEC under the Securities Act or
any similar rule or regulation hereafter adopted by the SEC.

 
 

--------------------------------------------------------------------------------

 
 
2.3         Demand Registration.
 
(a)            Subject to Section 2.3(g), upon the written request of the
Majority Holders requesting that the Company effect the registration under the
Securities Act of all or part of such Designated Holders’ Registrable Securities
and specifying the intended method of disposition thereof, the Company will
promptly give written notice of such requested registration to all Designated
Holders, and thereafter the Company will use its reasonable best efforts to
effect as expeditiously as possible the registration under the Securities Act of
the following:
 
(i)           the Registrable Securities that the Company has been so requested
to be registered by such Designated Holders for disposition in accordance with
the intended method of disposition stated in such request;
 
(ii)          all other Registrable Securities the holders of which shall have
made a written request to the Company for registration thereof within 30 days
after the giving of such written notice by the Company (which request shall
specify the intended method of disposition of such Registrable Securities); and
 
(iii)         all shares of Common Stock that the Company or Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Company may elect to register in connection with the offering of Registrable
Securities pursuant to this Section 2.3 or otherwise;
 
all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than two registrations of Registrable Securities in addition to the Required
Registration Statement contemplated by Section 2.1.
 
(b)           The registrations under this Section 2.3 shall be on an
appropriate form for a Registration Statement that permits the disposition of
such Registrable Securities in accordance with the intended methods of
distribution specified by the Majority Holders in their request for
registration. The Company agrees to include in any such Registration Statement
all information that Designated Holders of Registrable Securities being
registered therein shall reasonably request so as to allow them to sell their
Registrable Securities by the method of distribution selected by them.
 
 
 

--------------------------------------------------------------------------------

 

(c)           A registration requested pursuant to this Section 2.3 shall not be
deemed to have been effected (i) unless a Registration Statement with respect
thereto has become effective; provided, that a Registration Statement that does
not become effective after the Company has filed a Registration Statement with
respect thereto solely by reason of the refusal to proceed of the Majority
Holders (other than a refusal to proceed based upon the advice of counsel
relating to a matter with respect to the Company) shall be deemed to have been
effected by the Company at the request of the Majority Holders unless the
Designated Holders electing to have Registrable Securities registered pursuant
to such Registration Statement shall have elected to pay all fees and expenses
otherwise payable by the Company in connection with such registration pursuant
to Section 2.8, (ii) if, after it has become effective, such registration is
withdrawn by the Company (other than at the request of the Majority Holders) or
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental agency or court for any reason prior to the
expiration of a 180 day period following such Registration Statement’s
effectiveness, or (iii) if the conditions to closing specified in any purchase
agreement or underwriting agreement entered into in connection with such
registration are not satisfied, other than due solely to some act or omission by
the Designated Holders electing to have Registrable Securities registered
pursuant to such Registration Statement.
 
(d)           If a requested registration pursuant to this Section 2.3 involves
an underwritten offering, the underwriter or underwriters thereof shall be
selected by the holders of a majority (by number of shares) of the Registrable
Securities requested to be included in such Registration Statement and shall be
reasonably acceptable to the Company.
 
(e)           If (i) a requested registration pursuant to this Section 2.3
involves an underwritten offering, and the managing underwriter shall advise the
Company that, in its opinion, the number of securities requested to be included
in such registration (including securities of the Company or any other Person
that are not Registrable Securities) exceeds the number that can be sold in such
offering in an orderly manner within a price range reasonably acceptable to the
Company and to the holders of a majority (by number of shares) of the
Registrable Securities requested to be included in such Registration Statement
or (ii) if any requirement of the form on which the Registration Statement is
filed or rule promulgated by the SEC or if any written interpretation or written
guidance of the Staff of the SEC sets forth a limitation on the number of
securities permitted to be registered on a particular Registration Statement
(and notwithstanding that the Company used diligent efforts to advocate with the
SEC for the registration of all or a greater portion of the securities), the
Company will include in such registration, to the extent of the number that the
Company is so advised can be sold in such offering, (i) first, any shares of
Common Stock or other securities as to which the Company has granted
registration rights prior to the date of this Agreement that by their terms
require priority over the rights granted under this Section 2.3, (ii) second,
the Registrable Securities that have been requested to be included in such
registration by the Designated Holders pursuant to this Agreement (pro rata
based on the amount of Registrable Securities sought to be registered by such
persons), (iii) third, provided that no securities sought to be included by the
Designated Holders have been excluded from such registration, the securities of
other persons entitled to exercise “piggy-back” registration rights pursuant to
other contractual commitments of the Company (pro rata based on the amount of
securities sought to be registered by such persons) and (iv) fourth, securities
the Company proposes to register for its own account.

 
 

--------------------------------------------------------------------------------

 

(f)           The Company shall use its reasonable best efforts to keep any
Registration Statement filed pursuant to this Section 2.3 continuously effective
(i) for a period of three (3) years after the Registration Statement first
becomes effective, plus the number of days during which such Registration
Statement was not effective or usable pursuant to Sections 2.5(b), 2.6(e) or
2.6(i); (ii) if such Registration Statement related to an underwritten offering,
for such period as in the opinion of counsel for the underwriters a prospectus
is required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer, or (iii) for such shorter period as will
terminate when all of the Registrable Securities covered by such Registration
Statement have been disposed of in accordance with such Registration Statement
or have otherwise ceased to be Registrable Securities. In the event the Company
shall give any notice pursuant to Sections 2.6(e) or 2.6(i), the additional time
period mentioned in Section 2.3(f)(i) during which the Required Registration
Statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
Sections 2.6(e) or 2.6(i) to and including the date when each seller of a
Registrable Security covered by the Registration Statement shall have received
the copies of the supplemented or amended prospectus contemplated by Sections
2.6(e).
 
(g)           The right of Designated Holders to have Registrable Securities
registered pursuant to this Section 2.3 is only exercisable following the
expiration of the Registration Period or, if, prior to the expiration of the
Registration Period, the Company becomes ineligible to register the Registrable
Securities on the Registration Statement contemplated by Section 2.1 or such
Registration Statement otherwise becomes unusable or ineffective and the Company
is not able to correct the misstatements, have the applicable stop order
rescinded or otherwise restore the effectiveness of the Registration Statement
as contemplated by this Agreement.
 
2.4         Piggyback Registration.
 
(a)           Whenever the Company proposes to register any of its common stock
under the Securities Act (other than pursuant to a registration pursuant to
Section 2.1, Section 2.3 or a registration on Form S-4 or S-8 or any successor
or similar forms or a registration of shares in connection with an acquisition)
and the registration form to be used may be used for the registration of
Registrable Securities, whether or not for sale for its own account, the Company
will give prompt written notice to all Designated Holders, and such notice shall
describe the proposed registration and distribution and offer to all Designated
Holders the opportunity to register the number of Registrable Securities as each
such Designated Holder may request. The Company will include in such
registration statement all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 15 days after
the Designated Holders’ receipt of the Company’s notice (a “Piggyback
Registration”).
 
 
 

--------------------------------------------------------------------------------

 

(b)           The Company shall use its reasonable efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggyback Registration to
be included on the same terms and conditions as any similar securities of the
Company or any other security holder included therein and to permit the sale or
other disposition of such Registrable Securities in accordance with the intended
method of distribution thereof.
 
(c)           Any Designated Holder shall have the right to withdraw its request
for inclusion of its Registrable Securities in any Registration Statement
pursuant to this Section 2.4 by giving written notice to the Company of its
request to withdraw; provided, that in the event of such withdrawal (other than
pursuant to Section 2.4(e) hereof), the Company shall not be required to
reimburse such holder for the fees and expenses referred to in Section 2.8
hereof incurred by such Designated Holder prior to such withdrawal, unless such
withdrawal was due to a material adverse change to the Company. The Company may
withdraw a Piggyback Registration at any time prior to the time it becomes
effective.
 
(d)           If (i) a Piggyback Registration involves an underwritten offering
of the securities being registered, whether or not for sale for the account of
the Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and the managing underwriter of such underwritten
offering shall advise the Company that, in its opinion, the number of securities
requested to be included in such offering (including securities of the Company
or any other Person which are not Registrable Securities) exceeds the number
which can be sold in such offering in an orderly manner within a price range
reasonably acceptable to the Company and, if registration of such offering is
pursuant to a contractual commitment of the Company to holders of its
securities, holders of a majority (by number of shares) of such securities, or
(ii) if any requirement of the form on which the Registration Statement is filed
or rule promulgated by the SEC or if any written interpretation or written
guidance of the Staff of the SEC sets forth a limitation on the number of
securities permitted to be registered on a particular Registration Statement
(and notwithstanding that the Company used diligent efforts to advocate with the
SEC for the registration of all or a greater portion of the securities), then
the Company will be required to include in such registration only the amount of
securities that it is so advised should be included in such registration. In
such event: (x) in cases initially involving the registration for sale of
securities for the Company’s own account, securities shall be registered in such
offering in the following order of priority: (i) first, the securities that the
Company proposes to register, (ii) second, any shares of Common Stock or other
securities as to which the Company has granted registration rights prior to the
date of this Agreement that by their terms require priority over the rights
granted under this Section 2.4, (iii) third, Registrable Securities and
securities that have been requested to be included in such registration by other
Persons entitled to exercise “piggy-back” registration rights pursuant to
contractual commitments of the Company (pro rata based on the amount of
securities sought to be registered by Designated Holders and such other
Persons); and (y) in cases not initially involving the registration for sale of
securities for the Company’s own account, securities shall be registered in such
offering in the following order of priority: (i) first, the securities of any
Person whose exercise of a “demand” registration right pursuant to a contractual
commitment of the Company is the basis for the registration, (ii) second,
Registrable Securities and securities that have been requested to be included in
such registration by Persons entitled to exercise “piggy-back” registration
rights pursuant to contractual commitments of the Company (pro rata based on the
amount of securities sought to be registered by Designated Holders and such
other Persons), and (iii) third, the securities that the Company proposes to
register for its own account.

 
 

--------------------------------------------------------------------------------

 

(e)           If, as a result of the proration provisions of this Section 2.4,
any Designated Holders shall not be entitled to include all Registrable
Securities in a Piggyback Registration that such Designated Holders has
requested to be included, such holder may elect to withdraw its request to
include Registrable Securities in such registration.
 
(f)           The right of the Designated Holders to register Registrable
Securities pursuant to this Section 2.4 is only exercisable with respect to
Registrable Securities not then covered by an effective Registration Statement
contemplated by Section 2.1 or Section 2.3. The rights of the Designated Holders
under this Section 2.4 shall survive the expiration of the Registration Period.
 
2.5         Holdback Agreements.
 
(a)           To the extent not inconsistent with applicable law, in connection
with a public offering of securities of the Company, upon the request of the
Company or the underwriter, in the case of an underwritten public offering of
the Company’s securities, each Designated Holder will not effect any public sale
or distribution (other than those included in the registration statement being
filed with respect to such public offering) of any securities of the Company, or
any securities, options or rights convertible into or exchangeable or
exercisable for such securities during the 14 days prior to and the 90-day
period beginning on such effective date, unless (in the case of an underwritten
public offering) the managing underwriters otherwise agree to a shorter period
of time. Notwithstanding the foregoing, no Designated Holder shall be required
to enter into any such “lock up” agreement unless and until all of the Company’s
executive officers and directors execute substantially similar “lock up”
agreements. Neither the Company nor the underwriter shall amend, terminate or
waive a “lock up” agreement unless each “lock up” agreement with a Designated
Holder is also amended or waived in a similar manner or terminated, as the case
may be.
 
(b)           The Company shall have the right at any time, to suspend the
filing of a Registration Statement under Section 2.3 or require that the
Designated Holders of Registrable Securities suspend further open market offers
and sales of Registrable Securities pursuant to a Registration Statement filed
hereunder for a period not to exceed an aggregate of 45 days in any six
consecutive month period or an aggregate of 90 days in any twelve consecutive
month period for valid business reasons (not including avoidance of their
obligations hereunder) (i) to avoid premature public disclosure of a pending
corporate transaction, including pending acquisitions or divestitures of assets,
mergers and combinations and similar events; and (ii) upon the occurrence of any
of the events specified in Sections 2.6(e) or 2.6 (i).
 
 
 

--------------------------------------------------------------------------------

 

2.6         Registration Procedures.    The Company will use its reasonable best
efforts to effect the registration of Registrable Securities pursuant to this
Agreement in accordance with the intended methods of disposition thereof, and
pursuant thereto the Company will as expeditiously as possible:
 
(a)           at least three (3) Business Days before filing the Registration
Statement, the Company will furnish to counsel of any seller of Registrable
Securities included in the Registration Statement (assuming the Company has been
timely notified as to the identity and contact information for such counsel), a
copy of such Registration Statement, and will provide such counsel with all
correspondence with the SEC regarding the Registration Statement;
 
(b)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the period
provided for in Section 2.1 or Section 2.3, or the periods contemplated by the
Company or the Persons requesting any Registration Statement filed pursuant to
Section 2.4;
 
(c)           furnish to each seller of Registrable Securities included in the
Registration Statement such number of copies of such Registration Statement,
each amendment and supplement thereto, the prospectus included in the
Registration Statement (including each preliminary prospectus) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller;
 
(d)           use its reasonable best efforts to register or qualify such
Registrable Securities under such state securities or blue sky laws as any
Designated Holder reasonably requests, and do any and all other acts and things
that may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller and to keep each such registration or qualification (or
exemption therefrom) effective during the period that the Registration Statement
is required to be kept effective (provided, that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
subject itself to taxation in any such jurisdiction, or (iii) consent to general
service of process in any such jurisdiction;
 
(e)           notify each seller of such Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in the Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, at the request of any such seller, the Company will as soon as possible
prepare and furnish to such seller a reasonable number of copies of a supplement
or amendment to such prospectus so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading in the light of the circumstances under
which they were made;
 
 
 

--------------------------------------------------------------------------------

 

(f)           cause all such Registrable Securities to be listed on each
national securities exchange on which similar securities issued by the Company
are then listed and, if not so listed, to be approved for trading on any
automated quotation system of a national securities association on which similar
securities of the Company are then quoted and shall use reasonable best efforts
to maintain such listing or quotation;
 
(g)           provide a transfer agent and registrar for all Registrable
Securities included in the Registration Statement not later than the effective
date of such Registration Statement;
 
(h)           enter into such customary agreements (including underwriting
agreements) and take all other customary and appropriate actions as the holders
of a majority of the Registrable Securities being registered or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities;
 
(i)           notify each seller of Registrable Securities of any stop order
issued or threatened by the SEC;
 
(j)           in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any securities included in such Registration Statement for sale in any
jurisdiction, the Company will use its reasonable efforts to promptly obtain the
withdrawal of such order;
 
(k)           if requested by the holders of a majority of the Registrable
Securities being registered, obtain one or more comfort letters, dated the
effective date of the Registration Statement (and, if such registration includes
an underwritten offering, dated the date of the closing under the underwriting
agreement), signed by the Company’s independent public accountants in customary
form and covering such matter of the type customarily covered by such accountant
comfort letters;
 
(l)           if requested by the holders of a majority of the Registrable
Securities being registered, provide a legal opinion of the Company’s outside
counsel, dated the effective date of such Registration Statement (and, if such
registration includes an underwritten offering, dated the date of the closing
under the underwriting agreement), with respect to the Registration Statement,
each amendment and supplement thereto, the prospectus included therein
(including the preliminary prospectus) and such other documents relating thereto
in customary form and covering such matters of the type customarily covered by
legal opinions of such nature;
 
 
 

--------------------------------------------------------------------------------

 

(m) subject to execution and delivery of mutually satisfactory confidentiality
agreements, make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by such seller
or any managing underwriter, during normal business hours of the Company at the
Company’s corporate office and without unreasonable disruption of the Company’s
business or unreasonable expense to the Company and solely for the purpose of
due diligence with respect to the Registration Statement, legally disclosable,
financial and other records and pertinent corporate documents of the Company and
its subsidiaries reasonably requested by such persons, and cause the Company’s
employees and independent accountants to supply all similar information
reasonably requested by any such seller, managing underwriter, attorney,
accountant or agent in connection with the Registration Statement, as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility under applicable securities laws;
 
(n)           cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the National Association of Securities Dealers; and
 
(o)           take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby.
 
2.7         Conditions Precedent to Company’s Obligations Pursuant to this
Agreement.    It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this Agreement that each of the
Designated Holders whose Registrable Securities are to be registered pursuant to
this Agreement shall furnish such Designated Holder’s written agreement to be
bound by the terms and conditions of this Agreement prior to performance by the
Company of its obligations under this Agreement. By executing and delivering
this Agreement, each Designated Holder represents and warrants that the
information concerning, and representations and warranties by, such Designated
Holder, including information concerning the securities of the Company held,
beneficially or of record, by such Designated Holder, furnished to the Company
pursuant to the Purchase Agreement or otherwise, are true and correct as if the
same were represented and warranted on the date any Registration Statement
required pursuant to this Agreement is filed with the SEC or the date of filing
with the SEC of any amendment thereto, and each Designated Holder covenants to
immediately notify the Company in writing of any change in any such information,
representation or warranty and to refrain from offering or disposing of any
securities pursuant to any Registration Statement until the Company has
reflected such change in such Registration Statement. By executing and
delivering this Agreement, each Designated Holder further agrees to furnish any
additional information or consents as the Company may reasonably request in
connection with any action to be taken by the Company pursuant to this
Agreement, and to pay such Designated Holder’s expenses that are not required to
be paid by the Company pursuant to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

2.8         Fees and Expenses.    All expenses incident to the Company’s
performance of or compliance with this Agreement including, without limitation,
all registration and filing fees payable by the Company, fees and expenses of
compliance by the Company with securities or blue sky laws, printing expenses of
the Company, messenger and delivery expenses of the Company, and fees and
disbursements of counsel for the Company and all independent certified public
accountants of the Company, and other Persons retained by the Company will be
borne by the Company, and the Company will pay its internal expenses (including,
without limitation, all salaries and expenses of the Company’s employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance of the Company and the
expenses and fees for listing or approval for trading of the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed or on any automated quotation system of a national
securities association on which similar securities of the Company are quoted. In
connection with any Registration Statement filed hereunder, the Company will pay
the reasonable fees and expenses of a single counsel retained by the Designated
Holders of a majority (by number of shares) of the Registrable Securities
requested to be included in such Registration Statement. The Company shall have
no obligation to pay any underwriting discounts or commissions attributable to
the sale of Registrable Securities and any of the expenses incurred by any
Designated Holder that are not specifically payable by the Company as described
above, such costs to be borne by such Designated Holder or Holders, including,
without limitation, the following: underwriting fees, discounts and expenses, if
any, applicable to any Designated Holder’s Registrable Securities; fees and
disbursements of counsel or other professionals that any Designated Holder may
choose to retain in connection with a Registration Statement filed pursuant to
this Agreement (except as otherwise provided herein); selling commissions or
stock transfer taxes applicable to the Registrable Securities registered on
behalf of any Designated Holder; any other expenses incurred by or on behalf of
such Designated Holder in connection with the offer and sale of such Designated
Holder’s Registrable Securities other than expenses that the Company is
expressly obligated to pay pursuant to this Agreement.
 
2.9         Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless, to the fullest
extent permitted by law, each Designated Holder and its general or limited
partners, officers, directors, members, managers, employees, advisors,
representatives, agents and Affiliates (collectively, the “Representatives”)
from and against any loss, claim, damage, liability, attorney’s fees, cost or
expense and costs and expenses of investigating and defending any such claim
(collectively, the “Losses”), joint or several, and any action in respect
thereof to which such Designated Holder or its Representatives may become
subject under the Securities Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereto)
arise out of or are based upon or caused by (i) any untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement,
prospectus or preliminary or summary prospectus or any amendment or supplement
thereto or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the Company will reimburse such Designated Holder and its
Representatives for any legal or any other expenses incurred by them in
connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that the Company shall not
be liable to any such Designated Holder or other indemnitee in any such case to
the extent, and only to the extent, that any such Loss (or action or proceeding,
whether commenced or threatened, in respect thereof) arises out of or is based
upon (x) an untrue statement or alleged untrue statement or omission or alleged
omission, made in such Registration Statement, any such prospectus or
preliminary or summary prospectus or any amendment or supplement thereto, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by such Designated Holder or its Affiliates or
Representatives expressly for use therein or (y) use of a Registration Statement
or the related prospectus during a period when a stop order has been issued in
respect of such Registration Statement or any proceedings for that purpose have
been initiated or use of a prospectus when use of such prospectus has been
suspended pursuant to Sections 2.5(b), 2.6(e); provided that in each case, that
such Holder was given prior written notice in accordance with Section 3.6 hereof
of such stop order, initiation of proceedings or suspension from the Company. In
no event, however, shall the Company be liable for indirect, incidental or
consequential or special damages of any kind, even if the Company was aware of
or specifically advised as to the possibility of such damages. In connection
with an underwritten offering, the Company will indemnify such underwriters,
their officers and directors and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the Designated Holders if requested in
connection with any Registration Statement.

 
 

--------------------------------------------------------------------------------

 

(b)           In connection with the filing of the Registration Statement by the
Company pursuant to this Agreement, the Designated Holders will furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with such Registration Statement and the related prospectus and,
to the fullest extent permitted by law, each such Designated Holder will
indemnify and hold harmless the Company and its Representatives from and against
any Losses, severally but not jointly, and any action in respect thereof to
which the Company and its Representatives may become subject under the
Securities Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) the purchase or sale of Registrable Securities during a suspension as
set forth in Sections 2.5(b), 2.6(e) or 2.6(i) hereof, in each case after
written notice of such suspension was given to the Designated Holder pursuant to
the terms of Section 3.6 hereof, (ii) any untrue or alleged untrue statement of
a material fact contained in the Registration Statement, prospectus or
preliminary or summary prospectus or any amendment or supplement thereto, or
(iii) any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but, with
respect to clauses (ii) and (iii) above, only to the extent that such untrue
statement or omission is made in such Registration Statement, any such
prospectus or preliminary or summary prospectus or any amendment or supplement
thereto, in reliance upon and in conformity with written information prepared
and furnished to the Company by such Designated Holder expressly for use therein
or by failure of such Designated Holder to deliver a copy of the Registration
Statement or prospectus or any amendments or supplements thereto, and such
Designated Holder will reimburse the Company and each Representative for any
legal or any other expenses incurred by them in connection with investigating or
defending or preparing to defend against any such Loss, action or proceeding;
provided, however, that such Designated Holder shall not be liable in any such
case to the extent that prior to the filing of any such Registration Statement
or prospectus or amendment or supplement thereto, such Designated Holder has
furnished in writing to the Company information expressly for use in such
Registration Statement or prospectus or any amendment or supplement thereto that
corrected or made not misleading information previously furnished to the
Company. In no event, however, shall any Designated Holder be liable for
indirect, incidental or consequential or special damages of any kind, even if
the Designated Holder was aware of or specifically advised as to the possibility
of such damages. In no event shall the liability of any Designated Holder
hereunder be greater than the dollar amount of the net proceeds received by such
Designated Holder upon the sale of the Registrable Securities or other
securities pursuant to the Registration Statement.

 
 

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt by any Person in respect of which indemnity
may be sought pursuant to Section 2.9(a) or 2.9(b) (an “Indemnified Party”) of
notice of any claim or the commencement of any action, the Indemnified Party
shall, if a claim in respect thereof is to be made against the Person against
whom such indemnity may be sought (an “Indemnifying Party”), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to so notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability that it may have to an Indemnified
Party under Section 2.9(a) or 2.9(b) except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party and its
Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of and shall be paid by such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the written opinion of counsel to such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interest between them, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such claim or action or separate but substantially similar or
related claims or actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all Indemnified Parties. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such settlement includes
an unconditional release of such Indemnified Party from all liability arising
out of such claim or proceeding other than the payment of monetary damages by
the Indemnifying Party on behalf of the Indemnified Party. Whether or not the
defense of any claim or action is assumed by the Indemnifying Party, such
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, which consent will not be unreasonably withheld.

 
 

--------------------------------------------------------------------------------

 

(d)           If the indemnification provided for in this Section 2.9 is
unavailable to the Indemnified Parties in respect of any Losses referred to
herein, then each Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Designated
Holders on the other from the offering of the Registrable Securities, or if such
allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits but also the relative
fault of the Company on the one hand and the Designated Holders on the other in
connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of each Designated Holder on the other shall be
determined by reference to, among other things, whether any action taken,
including any untrue or alleged untrue statement of a material fact, or the
omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
The Company and the Designated Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.9, no Designated Holder shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities of such Designated Holder were offered to the public. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Each Designated Holder’s
obligations to contribute pursuant to this Section 2.9 is several in the
proportion that the proceeds of the offering received by such Designated Holder
bears to the total proceeds of the offering received by all the Designated
Holders. The indemnification provided by this Section 2.9 shall be a continuing
right to indemnification with respect to sales of Registrable Securities and
shall survive the registration and sale of any Registrable Securities by any
Designated Holder and the expiration or termination of this Agreement. The
indemnity and contribution agreements contained herein are in addition to any
liability that any Indemnifying Party might have to any Indemnified Party.
 
 
 

--------------------------------------------------------------------------------

 

2.10       Participation in Registrations.


(a)            No Person may participate in any registration hereunder that is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and this Agreement.
 
(b)           Each Person that is participating in any registration under this
Agreement agrees that, upon receipt of any notice in accordance with the terms
of Section 3.6 hereof from the Company of the happening of any event of the kind
described in Section 2.6(e) or 2.6(i) above, such Person will forthwith
discontinue any further disposition of its Registrable Securities pursuant to
the Registration Statement and all use of the Registration Statement or any
prospectus or related document until such Person receives copies of a
supplemented or amended prospectus as contemplated by such Section 2.6(e) and,
if so directed by the Company, will deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Designated
Holder’s possession, of such documents at the time of receipt of such notice.
Furthermore, each Designated Holder agrees that it will comply with the
prospectus delivery requirements of the Securities Act applicable to it in
connection with any sale of Registrable Securities pursuant to a Registration
Statement and if such Designated Holder uses a prospectus in connection with the
offering and sale of any of the Registrable Securities, the Designated Holder
will use only the latest version of such prospectus provided to the Designated
Holder by the Company prior to the time at which a sale of Registrable
Securities has been made.
 
ARTICLE III
 
MISCELLANEOUS
 
3.1         [Reserved]
 
3.2         No Inconsistent Agreements.    Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 3.2,
neither the Company nor any of its subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
3.3         Amendments and Waivers.    The provisions of this Agreement may be
amended and the Company may take action herein prohibited, or omit to perform
any act herein required to be performed by it, if, but only if, the Company has
obtained the written consent of the Majority Holders.
 
 
 

--------------------------------------------------------------------------------

 

3.4         Severability.    Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be held to be
prohibited by or invalid wider applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
3.5         Counterparts.    This Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
3.6         Notices.    Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.
 
3.7         Governing Law.    All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.
 
3.8         Captions.    The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.
 
3.9         No Prejudice.    The terms of this Agreement shall not be construed
in favor of or against any party on account of its participation in the
preparation hereof.
 
3.10       Remedy for Breach.    The Company hereby acknowledges that in the
event of any breach or threatened breach by the Company of any of the provisions
of this Agreement, the Designated Holders would have no adequate remedy at law
and could suffer substantial and irreparable damage. Accordingly, the Company
hereby agrees that, in such event, the Designated Holders shall be entitled, and
notwithstanding any election by any Designated Holder to claim damages, to
obtain a temporary and/or permanent injunction to restrain any such breach or
threatened breach or to obtain specific performance of any such provisions, all
without prejudice to any and all other remedies that any Designated Holders may
have at law or in equity.
 
3.11       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of all of the Holders of the then outstanding Registrable Securities.
Each Holder may assign their respective rights hereunder in the manner and to
the Persons as permitted under the Purchase Agreement.
 
3.12       Entire Agreement.    This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter hereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.
 
 
 

--------------------------------------------------------------------------------

 

3.13       Confidentiality.    Each Designated Holder agrees to keep
confidential and not to disclose to or use for the benefit of any third party
any information that at any time is communicated by the Company or its
Representatives as being confidential without the prior written approval of the
Company; provided, however, that this provision shall not apply to information
the Designated Holder proves is already part of the public domain (except by
breach of this Agreement) or is required to be disclosed by law, provided that
Designated Holder provides the Company with advance notice of such disclosure
and cooperates with the Company to prevent or limit the scope of such
disclosure.
 
3.14       Independent Nature of Holders’ Obligations and Rights. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder hereunder.
Nothing contained herein or in any other agreement or document delivered at any
closing, and no action taken by any Holder pursuant hereto or thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Holders
are in any way acting in concert with respect to such obligations or the
transactions contemplated by this Agreement. Each Holder shall be entitled to
protect and enforce its rights, including without limitation the rights arising
out of this Agreement, and it shall not be necessary for any other Holder to be
joined as an additional party in any proceeding for such purpose.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.



 
PATIENT SAFETY
 
TECHNOLOGIES, INC.
     
By:
  
 
Title:
 
Name of Holder: _________________________
   
Signature of Authorized Signatory of Holder: _________________________
   
Name of Authorized Signatory: _________________________
   
Title of Authorized Signatory: _________________________

 
 
 

--------------------------------------------------------------------------------

 